191 F.2d 145
MARTINEZ,v.UNITED STATES.
No. 12783.
United States Court of Appeals, Ninth Circuit.
July 25, 1951.

Jefferson & Jefferson, Los Angeles, Cal., for appellant.
Ernest A. Tolin, U.S. Atty., Walter S. Binns, Chief Asst. U.S. Atty., Ray H. Kinnison and Max F. Deutz, Asst U.S. Attys., Los Angeles, Cal., for appellee.
Before MATHEWS, STEPHENS and BONE, Circuit Judges.
PER CURIAM.


1
Appellant, Ignacio Valencia Martinez, was indicted in two counts each charging a violation of 21 U.S.C.A. § 174.  He waived jury trial, was tried by the court without a jury and was found guilty on count 1 and not guilty on count 2.  From a judgment sentencing him on count 1 to be imprisoned for three years he has appealed.  The only question presented is whether the evidence warranted the finding of guilt.  It did.  Accordingly, the judgment is affirmed.